Conviction is for selling intoxicating liquor, punishment being one year in the penitentiary.
The alleged purchaser, Moore, testified positively that on Saturday afternoon, April 6, 1929, he saw appellant in the town of O'Donnell and made arrangements to purchase some whisky which appellant delivered to him on the road after witness started home and for which appellant was paid two dollars; that witness broke the bottle containing the whisky when he was about to be apprehended by an officer a few minutes after buying it. Appellant and two witnesses gave evidence to the effect that at the time of the alleged sale he was in another county and did not return to O'Donnell until Sunday, the day after the sale is claimed to have occurred. The state introduced evidence of other parties than Moore that appellant was in O'Donnell on the Saturday in question.
The issue of alibi was properly submitted and the jury has decided it against appellant. We see no reason to disturb their finding.
The only bills of exception in the record complain that the trial court excluded evidence which appellant expected to elicit from the alleged purchaser on cross-examination. Each of the bills sets out the question to which objection was sustained, but neither of them *Page 609 
shows what the answer of the witness would have been. Manifestly the bills are incomplete. For authorities see Branch's Ann. Tex. P. C., Sec. 212, page 136, Note 31, Art. 667; Vernon's Ann. Cr. Statutes of Texas, C. C. P. Vol. 2, page 377.
The judgment is affirmed.
Affirmed.
                     ON MOTION FOR REHEARING